NO. 12-04-00258-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
JEREMY SPANN,                                              §                 APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         §                 JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM
            Appellant pleaded guilty to the offense of possession of a controlled substance, and the trial
court assessed punishment. We have received the trial court’s certification.  The certification is
signed by Appellant and his attorney and states that Appellant waived his right to appeal.  See Tex.
R. App. P. 25.2(c)(3)(B).  Accordingly, the appeal is dismissed for want of jurisdiction.
 
            Opinion delivered October 20, 2004.
            Panel consisted of Worthen, C.J., Griffith, J., and DeVasto
 
 
 
 
 
(DO NOT PUBLISH)